Citation Nr: 1542222	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected residuals of a lipoma resection.

2.  Entitlement to service connection for sleep apnea (OSA), to include as secondary to service-connected sinusitis and reactive airway disease.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision that denied service connection for thoracic vertebrae misalignment and a March 2013 rating decision that denied service connection for OSA of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between a thoracic spine disability and service-connected residuals of a lipoma resection.

2.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between OSA and either service or service-connected sinusitis and reactive airway disease.

3.  At the May 2015 Travel Board Hearing, which was prior to the promulgation of the decision on appeal, the Veteran withdrew a claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for a thoracic spine disability, secondary to service connected residual of a lipoma resection, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, service connection for OSA is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105A (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).

An April 2008 rating decision denied service connection for tinnitus.  The Veteran filed a notice of disagreement with that decision.  After being issued a statement of the case, the Veteran perfected an appeal in July 2010.  In May 2015, the Veteran, through the representative, expressed during the hearing his desire to withdraw from appellate review the claim for service connection for tinnitus.  The Board finds that the Veteran has withdrawn the appeal regarding that issue and there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for tinnitus, and it is dismissed.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Thoracic Spine Disability

The Veteran asserts that a thoracic spine disability, claimed as a thoracic vertebrae misalignment, is related to a lipoma resection during active service.  The Board notes that the Veteran is service-connected for a residual scar from an excision of a lipoma from the right upper back.  

A review of the service medical records shows that in October 1994, the Veteran had a lipoma removed from the right upper back.  Medical personnel described the lipoma as a 3 by 3 centimeter mass deep to the fascia to the overlying muscle.  A horizontal incision was made overlying the mass and the subcutaneous fatty tissue was incised down to the facia.  The lipoma was excised off the muscle and irrigation was then carried out while hemostasis was assured.  The fascia was then closed with several sutures.  A May 1999 separation examination shows that the Veteran was evaluated with a normal spine.  

A May 1999 VA examination showed that the Veteran underwent a lipoma excision that resulted in a well-healed scar with minimal disfigurement.  

A June 2007 private treatment report form Dr. B.C., showed that the Veteran reported pain in the right paraspinal region, mid-thoracic spine, between the scapula and the spine.  He reported that it was somewhat worse when bending forward and deep breathing.  Examination of the Veteran revealed a normal thoracic kyphosis and lumbar lordosis with a well-healed transverse scar on the right paraspinal region of the mid-thoracic spine.  No evidence of the infection was noted.  Palpation showed mild tenderness to that region with no tenderness noted at the midline.  The firm scar was appreciated but there was no specific muscle spasm.  Dr. B.C.'s impression was of right-sided myofascial pain that was not believed to be an intrinsic spine problem.  Dr. B.C., reported that the pain was most likely related to scar tissue of the muscle, or quite possibly, there could be a recurrence of a growth deep in the musculature.  

A July 2007 private treatment record from Dr. P.D., showed that an MRI of the thoracic spine revealed normal vertebral heights and appearances that were well maintained and disc spaces that had uniform intensity with no levels of dominate desiccation or of canal stenosis.  The thoracic cord appeared well-maintained and the thoracic spinal canal was widely patent.  The final impression from the MRI was an unremarkable thoracic MR appearance.  

An August 2007 private treatment report from Dr. E.S., a chiropractic doctor, reported that the Veteran had a history of cervical subluxation, thoracic subluxation, and thoracis disc degeneration.  Dr. E.S. reported that those symptoms were a probable result of post-surgical thoracic intervention with associated scar tissues and adhesions.  Examination showed multiple severely altered osseous juxtaposition of the cervical and thoracic spine as determined by range of motion studies and chiropractic test.  Various paravertebral muscle spasms were also demonstrated throughout the entire spine with severely limited range of motion of the thoracic and cervical spine.  

A May 2012 VA examination report shows that the Veteran was diagnosed by the examiner with thoracolumbar spondylosis as a more precise diagnosis could not be made.  The Veteran reported that his back condition was due to an incident in active service or to the removal of a lipoma from the back.  The Veteran then provided the history of the back injury which happened at sea, when his was in a submarine during heavy seas.  He reported jamming his shoulder into a hatchway which caused him to seek treatment from the corpsman, for back spasms.  He was treated with Motrin and Robaxin.  The Veteran also provided a history for a lipoma resection during active service.  The examiner conducted range of motion evaluations that showed that the Veteran had normal range of motion for spinal flexion and extension with all planes with no objective evidence of painful motion.  No functional loss was observed.  No pain to palpation was shown.  The examiner reported that there was no intervertebral disc syndrome diagnosis available.  A review of x-rays showed that the Veteran had arthritis documented.  

The examiner opined that it was less likely than not that the Veteran's thoracolumbar spondylosis was related to active service, to include the incident of thoracic back pain or as secondary to the in-service lipoma excision.  The examiner noted that the service medical records showed that the Veteran had a cyst on his back that was removed in 1994 and healed.  During examination, the scar was completely stable and the scar did not adhere to subcutaneous tissue as the examiner was able to pinch and lift the entire skin off the muscle at the subcutaneous level without any indication of adhesion or disturbances of the muscle underneath.  The examiner also noted that there were no indications of depression, keloid formation, elevation, depression, breakdown, or objective functional limitation from the scar.  Additionally there was no credible scientific reason for a lipoma, which is a subcutaneous fatty tissue, to affect the thoracic spine as it was not even in the same plane as the spine.  Additionally, during the examination, the examiner found no indication of any muscular deformity exerting any pathomechanical effect on the bony structures contrary to the Veteran's claims.  

An October 2012 private treatment letter from Dr. D.N., doctor of osteopathic medicine, reported that the Veteran had thoracic pain that was a result of manipulation of his muscle tissues from the in-service surgical excision of a lipoma.  As a result of the surgery, Dr. D.N., reported that the Veteran developed chronic muscle imbalances, which placed increased stress on his thoracic vertebrae and the facet joints.  Over time, Dr. D.N. reported, the Veteran developed considerable deterioration of the thoracic spine and arthritic type problems. 

In April 2013 and May 2015 private treatment letters from Dr. S.S., reported that the Veteran's thoracic pain was a result of the in-service surgical removal of the lipoma.  Dr. S.S. noted that the Veteran had developed chronic muscle imbalances that caused degeneration of the thoracic spine and arthritic type problems.  

The Board has given consideration to both the positive and negative evidence of record and finds that the overall evidence to be at least in relative equipoise on the question of whether the Veteran's thoracic spine disability was caused by service connected residuals of a lipoma removal.  Here, the Board finds that there is competent and credible medical evidence unfavorable and favorable to the Veteran's claim.  The Board find that both the May 2012 VA examiner that provided a negative nexus opinion and the numerous statements of a positive nexus from the Veteran's private physicians, chiropractor, and osteopath, were each supported by a rationale and consideration of the Veteran's history.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).  Therefore, resolving all reasonable doubt in favor of the appellant, the Board finds that service connection thoracic spine disability to include as secondary to a service-connected residual of a lipoma removal is warranted.  Thus, service connection for a thoracic spine disability, secondary to a service connected residual of a lipoma removal, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 3.310 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Obstructive Sleep Apnea

The Veteran contends that OSA is related either directly to active duty service or secondarily to other service-connected disabilities, including sinusitis and restrictive airway disease.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish service connection for a claimed disability, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

A February 2013 VA examination report shows that the Veteran was diagnosed with sleep apnea.  The examiner noted that a sleep study conducted in November 2011 showed a diagnosis of sleep apnea.  The examiner also noted that the Veteran claimed that the sleep apnea was caused by service-connected sinusitis and restrictive airway disease.  After an examination of the Veteran, the examiner opined that the sleep apnea was less likely as not proximately due to or the result of the service-connected reactive airway disease or maxillary sinusitis.  The examiner's provided rationale noted that allergic rhinitis, nasal congestions, sinusitis, and reactive airway disease, do not cause sleep apnea.  Sleep apnea was generally associated with airway obstruction of the oropharynx with redundant peripharyngeal tissues that reduced the site of the posterior airway which increased the chances of obstruction during sleep.  The examiner further noted that nasal and pharyngeal airways differed in terms of mechanical behavior, whereas there was pharyngeal change on transition from wakefulness, nasal resistance did not.  Moreover, the examiner noted that nasal resistance with the right and left nose may fluctuate in a fashion independent of the gravity cycle.  Finally, the examiner reported that the Veteran was obese which was a severe risk factor for sleep apnea.  

An April 2013 letter from the Veteran's private physician, Dr. S.K., reported that the Veteran had obstructive sleep apnea secondary to recurrent maxillary sinusitis leading to upper airway obstruction and asthma.  Dr. S.K.'s rationale was that through the doctor's own experience and medical research, that there was a link between sinusitis and obstructive sleep apnea.

An additional letter from Dr. S.K., provided in May 2014, reported that there was a definite link between sinusitis and obstructive sleep apnea.  Chronic sinusitis caused swelling of the nasal air passages, leading to obstruction.  Dr. S.K. also referenced that the Veteran had symptoms of snoring, hypersomnia, weight gain, and fatigue.  Dr. S.K. referenced that the Veteran has internal scars of the nasal passage and sinuses due to three surgeries for those conditions.  Dr. S.K., also attached two internet articles that reported that when the respiratory passages are clogged as a result of sinus infection, that may lead to sleep apnea.  The article reported that would be characterized as obstructive sleep apnea since respiratory passages were physically clogged.  

The Board has given consideration to both the positive and negative evidence of record and finds that the overall evidence to be at least in relative equipoise on the question of whether sleep apnea was caused by service-connected reactive airway disease and sinusitis.  Here, the Board finds that there is competent and credible medical evidence unfavorable and favorable to the Veteran's claim.  The Board find that both the February 2013 VA examiner that provided a negative nexus opinion and the statements from the Veteran's private physician Dr. S.K., were each supported by a rationale and consideration of the Veteran's history.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).  Therefore, resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for obstructive sleep apnea is warranted.  Thus, service connection for obstructive sleep apnea, secondary to service-connected reactive airway disease and sinusitis, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 3.310 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a thoracic spine disability, secondary to service-connected residuals of a lipoma removal, is granted.

Entitlement to service connection for obstructive sleep apnea, secondary to service-connected reactive airway disease and sinusitis, is granted.  

The claim of entitlement to service connection for tinnitus is dismissed.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


